3The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The following is a Final Office Action on the merits.

Response to Amendment
Acknowledgement is made to the amendment received August 12, 2022, amending Claims 1-10

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means”, “step”, or a generic placeholder but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “cleaning device” in Claims 1-10 and “control element” in Claims 2 and 9.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Objections
Claim 1 is objected to because of the following informalities:  the phrase “disposed on of the robot” is grammatically flawed.  It should be “disposed on the robot” for accuracy.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

As necessitated by amendment, Claims 1-5 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhu CN 202341952 U (hereafter Zhu).

Regarding Amended Claim 1, Zhu anticipates:
1. A robot cleaner (mopping and sweeping integrated robot, Title) 
a robot (robot, Title), comprising a water storage portion (mud box 15 and dust box 26) and a water supply portion (water tank 2) disposed therein;
a cleaning device (assembly comprising sponge roller 19 and sweeping hairbrush 20), disposed on 
a connection body (frame 1), connected to 
a shaft body (“+” shaped feature on sponge roller 19, Figure 1), encapsulated by a cleaning body (sponge roller 19) and pivotally connected to the connection body (rotates in sponge roller travel direction A7); and 
a diversion body (water pipeline 33), comprising a diversion portion (portion that connects to water pump 28) and a water output portion (sparge pipe 30), the diversion portion being connected to the water supply portion (through water pump 28) to divert a water in the water supply portion to the water output portion, and the water output portion being disposed to be adjacent to the cleaning body in order to output the water to the cleaning body (water movement direction from A4 to A8 as shown in Figure 2); 
a water squeezing body (compression roller 23), disposed on the robot or the cleaning device (Figure 1), and one end of the water squeezing body pressing against the cleaning body to squeeze the water absorbed by the cleaning body out of the cleaning body (Figure 2); and 
a recycling body (part shown in Figure 1 comprising check valve 31 and water conservancy diversion hairbrush 16), disposed on 

Regarding Amended Claim 2, Zhu anticipates:
2. The robot cleaner 
a control element (water pump 28 controlled by intelligence control system), disposed on the robot and connected to the water supply portion (water tank 2) to control a water output volume or a water output mode of the water outputted from water supply portion to the diversion body (water pipeline 33).  

Regarding Amended Claim 3, Zhu anticipates:
3. The robot cleaner 

Regarding Amended Claim 4, Zhu anticipates:
4. The robot cleaner 
a removing body (dust scraping plate 7), disposed on the robot or the cleaning device, and pressing against the cleaning body in order to remove dirt adhering to the cleaning body (as shown in Figure 2, the debris is sent to dust box 26).  

Regarding Amended Claim 5, Zhu anticipates:
5. The robot cleaner 

Regarding Amended Claim 7, Zhu anticipates:
7. The robot cleaner 
a filtering body (filter sponge tube 21), disposed between the water storage portion and the water supply portion in order to filter the water outputted from the water storage portion to the water supply portion (Figures 1 and 2).  

Regarding Amended Claim 8, Zhu anticipates:
8. A robot cleaner (mopping and sweeping integrated robot, Title) 
a robot (robot, Title), comprising a water supply portion (water tank 2) disposed therein; 
a cleaning device (assembly comprising sponge roller 19 and sweeping hairbrush 20), disposed on a side or a surface (inside and bottom surface, Figure 2) of the robot, and connected to the water supply portion, the cleaning device comprising:  
a connection body (frame 1), connected to 
a shaft body (“+” shaped feature on sponge roller 19, Figure 1), encapsulated by a cleaning body and pivotally connected to the connection body (rotates in sponge roller travel direction A7); and 
a diversion body (water pipeline 33), comprising a diversion portion (portion that connects to water pump 28) and a water output portion (sparge pipe 30), the diversion portion being connected to the water supply portion (through water pump 28) to divert a water in the water supply portion to the water output portion, and the water output portion being disposed to be adjacent to the cleaning body in order to output the water to the cleaning body (water movement direction from A4 to A8 as shown in Figure 2);  
a water squeezing body (compression roller 23), disposed on the robot 
a recycling body (part shown in Figure 1 comprising check valve 31 and water conservancy diversion hairbrush 16), disposed on 
a filtering body (filter sponge tube 21), disposed between the recycling body and the water supply portion in order to filter the water outputted from the recycling body to the water supply portion (Figures 1 and 2).  

Regarding Amended Claim 9, Zhu anticipates:
9. The robot cleaner 
a control element (water pump 28 controlled by intelligence control system), disposed on the robot and connected to the water supply portion (water tank 2) to control a water output volume or a water output mode of the water outputted from water supply portion to the diversion body (water pipeline 33).  

Regarding Amended Claim 10, Zhu anticipates:
10. The robot cleaner 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu CN 202341952 U (hereafter Zhu).

Regarding Amended Claim 6, Zhu teaches:
6. The robot cleaner 

	Zhu discloses the removing body is a dust scraping plate 7 that makes contact with the sponge roller 19 to remove debris.  Zhu does not provide any specific materials or details regarding the “plate”.  Zhu discloses a water conservancy diversion hairbrush 16 that also makes contact with the sponge roller 19 to channel water back to the mud box 15 for recycling.  In Figures 1 and 2, the water conservancy diversion hairbrush 16 and the dust scraping plate 7 appear similar in shape and size.  It would have been obvious to one with ordinary skill in the art at the time of the invention to also use a brush, perhaps a brush slightly stiffer than the water conservancy diversion brush, for the removing body 7, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

Response to Arguments
Specification Objection
The Applicant makes an argument regarding an objection to the Abstract, however, an objection was not made in the previous office action. 

Rejection Under 35 U.S.C. 112(b)
The examiner has reviewed the applicant’s amendments and found them satisfactory.  Therefore, the examiner withdraws the previous rejection under 35 U.S.C. 112(b). 

Rejections Under 35 U.S.C. 102(a)(1) and 103
Applicant’s arguments with amendments, filed August 12, 2022, with respect to the 35 U.S.C. 102(a)(1) and 103 rejection(s) of Claims 1-10 under Zhu CN 202341952 U have been fully considered and are not persuasive.  Therefore, the rejections under Zhu stand.

		Responses to the applicant’s specific arguments regarding Zhu follow.
 
The Applicant argues:  “As shown in the above table, the present invention uses the water squeezing body to clean the cleaning body, so as to squeeze out the dirty water adsorbed by the cleaning body. In the present invention, the water squeezing body holds still, while in Zhu, the squeeze roller and the sponge roller can relatively rotate, so as to squeeze out the water adsorbed by the sponge roller when the squeeze roller contacts the sponge roller. In addition, the recycling body in the present invention is also different from the diversion brush and the dust scraper in Zhu. Therefore, comparing the present invention with Zhu, the present invention and Zhu have different composite structures and achieve different effects. 
In the present invention, the recycling body 40 is disposed on the robot 100 at a position adjacent to the water squeezing body 30; the recycling body 40 is connected to the water storage portion 11, so as to recycle the water squeezed out by the water squeezing body 30 to the water storage portion 11. In Zhu, the squeeze roller 23 and the sponge roller 19 roll to squeeze out the water, and the squeezed water flows through the one-way valve disposed above the diversion brush 16 and the dust scraper 7, and then enters the water tank 2. Therefore, the water circulation system in Zhu comprises a water pump 28, a water tank 2, a dust box 15, a self-filtering system, and the water supply pipe 33 connected thereto. Such structure is different from the composite structure of two components in the present application. 
In Zhu, the objective is to integrate mopping and sweeping. Therefore, the water circulation system thereof for mopping floor completes circulating filtration in a closed passage by using a water tank, a coarse filter screen 29, and a filter sponge cartridge 21. Therefore, the present invention and Zhu have different overall composite structures and achieve different effects. The present invention involves an inventive step. 
Therefore, the Applicant respectfully submits that claim 1 is patentable over Zhu, and the claims 2-7 depend thereon should be patentable accordingly. Similarly, claim 8 and claims 9-10 depended thereon should be also patentable. 
The Applicant, therefore, respectfully requests that the rejection under 35 U.S.C. § 102 and 103 be withdrawn.” 
 
The Examiner respectfully disagrees.  Applicant argues structural differences between the invention and the cited prior art device.  However, during patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard:
The Patent and Trademark Office ("PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction "in light of the specification as it would be interpreted by one of ordinary skill in the art." In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). Indeed, the rules of the PTO require that application claims must "conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description." 37 CFR 1.75(d)(1).
See also In re Suitco Surface, Inc., 603 F.3d 1255, 1259, 94 USPQ2d 1640, 1643 (Fed. Cir. 2010); In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000).  Additional details regarding claim interpretation can be found in MPEP Chapter 2111.

Specifically, when given the broadest reasonable interpretation, the Applicant’s claim language allows the cited structural elements of the Zhu device to anticipate (or teach in the case of Claim 6) the claim limitations as presented even though they may be structurally different since the differences are not disqualifying by specific claim language.
Therefore, the rejections stand with modifications necessitated by amendment.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC CARLSON whose telephone number is (571)272-9963. The examiner can normally be reached Monday-Thursday 6:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC CARLSON/Primary Examiner, Art Unit 3723